ALLEN, Judge.
The City of Gainesville challenges a final judgment by which the trial court dismissed the city’s petition for a court order authorizing the city to enforce an order of the City of Gainesville Code Enforcement Board in the same manner as a court judgment. By its order, the board had imposed a fine for the appellee’s violation of provisions of the Gainesville Code of Ordinances. In dismissing the city’s petition, the trial court concluded that the only enforcement method available to the city pursuant to section 162.09(3), Florida Statutes, is an action to foreclose a lien. Although the subsection does authorize a hen foreclosure action as a method of enforcement, the second sentence of the subsection specifically authorizes the enforcement method sought by the city in the present case. Because the trial court erred in concluding that the enforcement method sought by the city is not authorized by the statute, we reverse the final judgment and remand this case to the trial court for further proceedings.
WOLF, J., and SMITH, LARRY G., Senior Judge, concur.